Per curiam.
In a disciplinary matter decided by this Court on November 13, 1986, respondent O. H. Williamson’s right to practice law was suspended for one year. The Court further stated that he would automatically be reinstated to the practice of law provided he made restitution in a fee matter.
This Court, on January 27, 1987, directed that a motion for contempt and protective order filed by the State Bar of Georgia, be granted. The motion for contempt was based upon the fact that 0. H. Williamson had not complied with this Court’s directive of November 13, 1986, nor had he notified his clients of his suspension as required under such circumstances.
Further, 0. H. Williamson did not show up for the contempt hearing, nor file an answer thereto. He was in default and the record shows that he was properly served with notice of the time and place of the contempt hearing.
On May 7, 1987, this Court referred the entire file, including the finding of contempt, back to the State Disciplinary Board for its recommendation in this matter.
As a result of this referral the Review Panel of the State Disciplinary Board filed the following recommendation with this Court.
“COMES NOW the Review Panel of the State Disciplinary Board and reports to the Supreme Court of Georgia in response to a request from the Court for a recommendation in the contempt proceeding brought by the State Bar of Georgia pursuant to Bar Rule 4-219 (c), and recommends to the Court as follows:
“In view of Respondent’s disbarment in State Disciplinary Docket No. 1272 on June 24, 1987, it is recommended that this proceeding be transferred to inactive status. In the event Respondent petitions for reinstatement, this proceeding shall be reactivated to determine the effect of the contempt finding on Respondent’s reinstatement proceeding.”
This Court adopts the recommendation of the Review Panel of *92the State Disciplinary Board.
Decided March 16, 1988.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia

All the Justices concur.